Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 1 of 18 PageID 66




                         Exhibit H
       Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 2 of 18 PageID 67




From:                              Mike Geftic <mike@geftico.com>
Sent:                              Tuesday, March 31, 2020 9:27 AM
To:                                Lorimer, Adam (CDC/OCOO/OFR/OAS)
Subject:                           Mike Geftic - Offerings from Companies Represented by GEFTICO
Attachments:                       masks.pptx


Hello Adam,

Nice speaking with you earlier attached is a presentation from the companies that have in stock or have on order for
Hand Sanitizer, Masks Etc.

Please let me know if there is any questions on any individual items I have on here and I can get a call or email
communication going with the individual companies who own the items directly.

As well I did get an offering on 3M masks this AM, I believe the price is very High and not sure how many hands have
touched them, but there are 15 Million in Texas right now that can be bought.

Please let me know if you need any more info, my cell 201 953 9395 is the best place to get with me.

Thanks and have a great day,

MICHAEL GEFTIC
PRESIDENT- SALES
CELL:201.953.9395
OFFICE: 321.800.6213
MAILING ADDRESS:
5418 SPLIT PINE COURT
ORLANDO FL 32819




CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.




                                                             1
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 3 of 18 PageID 68




                                                        KN95 NIOSH CERTIFIED MASK
                                                        1/BAG, 5/BOX, 500/CASE
                                                        200,000 DAILY PRODUCTION AVAILABLE

                                                        100,000        $2.65
                                                        500,000        $2.58
                                                        *PRICING INCLUDES FREIGHT*

                                                        Vendor KW Textiles
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 4 of 18 PageID 69




                                                 50% DUE ON PO SUBMISSION, 50% DUE ON SHIP

                                                 N95 FDA CERTIFIED MASK
                                                 1/BAG, 50/BOX, 1200/CASE
                                                 200,000 DAILY PRODUCTION AVAILABLE

                                                 100,000         $2.65
                                                 500,000         $2.58

                                                 *PRICING INCLUDES FREIGHT*

                                                 Vendor KW Textiles
      Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 5 of 18 PageID 70




Niosh Cettified N95 Respirator Masks
Item Number: KN95
Equilivent to 3m 8247CN

Particulate filtering facepiece respirator with nuisance level
organic vapor odor relief to help reduce exposures to airborne
particulate (includes PM 2.5 and PM 10) and nuisance levels of   Lead Time
ozone or other organic odor.                                     14 business days delivery from PO
Packed 800 per case (40 inners of 20) /1,250 cases available     F.O.B California
(1,000,000 units)
Your cost is $4.15                                               Vendor: UNCS
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 6 of 18 PageID 71




                    15 Million Masks 3M Mask ***In USA Currently***
                    N95 Model 1860
                    $6.77 Per Mask, F.O.B Texas
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 7 of 18 PageID 72




                                          10 masks per retail unit (poly bag)
                                          5 bags per inner
                                          54 inners per case
                                          Total masks case is 2700

                                          Cost per 10-pack retail unit is $6.00 delivered

                                          Available 21 Days Port of LA from PO

                                          Vendor: Reusable Bag Company
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 8 of 18 PageID 73




                                             • Item: Surgical mask with ear loops

                                             • Cost per piece:
                                             20,000 $1.00
                                             50,000 $.98
                                             100,000 $.94
                                             500,000 $.90

                                             • Quantity Available: 1,000,000 pieces

                                             • Delivery: 4/6 – 4/10

                                             • Packs: 50 pc inner / 2000 pc master

                                             • Deposit required

                                             • Vendor KW Textiles
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 9 of 18 PageID 74




                                                   Non-Woven 3 Ply Surgical Masks w/
                                                   Earloops
                                                   •FDA approved face masks
                                                   •99 PFE non-woven fabric
                                                   100,000 units available

                                                   Your cost is $.95

                                                   F.O.B. Stateside
                                                   Lead Time 1 to 3 Weeks

                                                   Vendor UNCS
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 10 of 18 PageID 75




                               UPC: 658515975179

                               Packed 2000 per case (40 inners of 50) /250 cases available
                               (500,000 units)

                               Your cost is $0.95

                               200,000 Mask Per Day – 3 to 5 days landed in CA
                               F.O.B. California

                               Vendor :UNCS
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 11 of 18 PageID 76




                          •   Available to Ship within 5 days
                          •   2 truck loads of 5120 (total 10240)
                          •   256 Bottles Per Pallet
                          •   Cost per Gallon $24.00 F.O.B Texas

                          • Vendor- Rich Moore
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 12 of 18 PageID 77




                                         Gotdya Hand Saitizer

                                         FDA Approved

                                         F.O.B CHINA DI Program

                                         Can Ship April 15th -2-week delivery to West Coast

                                         75% Alcohol

                                         17.6 Oz With Push Pump

                                         20 Foot Container 21,504 Pieces- 24-piece masters

                                         $2.30 Per bottle

                                         50% Deposit required - 50% Final payment once
                                         goods ship

                                         Additional stock on 2-3-week lead time

                                         Vendor – Original Spin
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 13 of 18 PageID 78




                                    Sea freight time is 15 days

                                    If are order now we can get delivery Mid April.

                                    They also have a 300 ml bottle (10 ounce).

                                    Price for the 300ml bottle: US$1.90 / pc FOB Guangzhou

                                    31,500 pcs per 20 ft container

                                    63,000 pcs per 40 ft container

                                    FDA approved / 75% Alcohol

                                    Freight from China to LA is $2,300 for 20 Ft Container
                                    Freight from China to LA is $2,950 for 40 Ft Container

                                    Vendor – Original Spin
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 14 of 18 PageID 79




                        Wish 3.38 oz Hand Sanitizer available to ship

                        Cost $1.60 F.O.B. (need prepayment)

                        Case pack 24

                        240,000 Units available 4/20-4/29

                        144,000 Units available 5/2

                        Vendor UNCS
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 15 of 18 PageID 80




                                   HALYARD 44674 Aero Chrome Breathable Performance
                                   Surgical Gown- XL
                                   Item Number: 44674
                                   expiration is 2022 and 2024
                                   Packed 40 per case/1,440 cases available (57,600 units)
                                   Your cost is $5.50

                                   Lead Time – Ship to customer late next week

                                   F.O.B USA (Midwest waiting on exact point)

                                   Vendor - UNCS
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 16 of 18 PageID 81




                                       NON-STERILE SURGICAL GOWN
                                       )2%&+,1$

                                       213268%0,66,21$'216+,3

                                       Please check the package information as below:
                                       50pcs/CTN
                                       69*36.5*46CM/CTN
                                       14.5KGS/CTN

                                       The delivery time for 250,000 units is about 15days, about
                                       15,000 units can get out every 48 hours.
                                       theyÿre sold in a scale (S-M-L-XL-XXl),in Chinese size it is suit
                                       for people tall 170/175/180/185cm.

                                       Vendor KW Textiles
Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 17 of 18 PageID 82




                                           Sniper 1 Gallon Hospital Disinfectant and odor
                                           eliminator kills 99.9% of germs

                                           Can ship in 1 – 2-weeks

                                           $45.25 per Piece F.O.B

                                           Case Pack 4

                                           10k Units available

                                           Vendor UNCS
 Case 6:20-cv-00648-CEM-GJK Document 1-8 Filed 04/14/20 Page 18 of 18 PageID 83




A+ Glover Nitrile FDA Approved Gloves- 100ct
Packed 20 per case/700 cases available (14,000 units)
Your cost is $14.95 per 100 count
F.O.B. State Side

Available Mid April

Nitrile and are FDA Approved

Vendor UNCS
